COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
DAWN CURTIS,                                                      No. 08-14-00206-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
                                                                    14th District Court
                                                 §
v.                                                               of Dallas County, Texas
                                                 §
AGF SPRING CREEK/COIT II, LTD.,                                  (TC# DC-10-04499-A)
                                                 §
                                  Appellee.
                                                 §

                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF AUGUST, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.